UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-2262


STEPHANE J. WANTOU SIANTOU,

                    Plaintiff - Appellant,

             v.

CVS RX SERVICES INC.,

                     Defendant - Appellee.



                                      No. 19-2313


STEPHANE J. WANTOU SIANTOU,

                    Plaintiff - Appellee,

             v.

CVS RX SERVICES INC.,

                    Defendant - Appellant.



Appeals from the United States District Court for the District of Maryland, at Greenbelt.
Paul W. Grimm, District Judge. (8:17-cv-00543-PWG)


Submitted: July 30, 2020                                   Decided: September 24, 2020
Before DIAZ, HARRIS, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stephane J. Wantou Siantou, Appellant Pro Se. Maurice Baskin, Washington, D.C.,
Richard Russell Harris, Philadelphia, Pennsylvania, John B. Moretta, LITTLER
MENDELSON PC, Providence, Rhode Island, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Stephane J. Wantou Siantou (“Wantou”) and CVS Rx Services, Inc. (“CVS”) cross

appeal from the district court’s final judgment entered after a jury found in favor of CVS

on Wantou’s retaliation claim but declined to award punitive damages. Wantou also

appeals from the district court’s grant of summary judgment to CVS on his retaliatory

termination claim. We have reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court. Wantou v. CVS Rx Servs. Inc., No.

8:17-cv-00543-PWG (D. Md. filed Dec. 7, 2018 & entered Dec. 10, 2018; July 26, 2019;

& Nov. 5, 2019). We grant Wantou’s motions for leave to file briefs in excess of the page

limitations and to amend his response to CVS’s motion to strike. We deny Wantou’s

motion to strike CVS’s brief. We grant CVS’s motion to strike solely as to Wantou’s

amended informal reply brief. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            3